State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 14, 2016                    520687
________________________________

In the Matter of the Claim of
   PATRICIA L. MURPHY,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ.

                             __________


     Patricia L. Murphy, Oneonta, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed September 23, 2014, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because she voluntarily left her employment
without good cause.

     Decision affirmed.    No opinion.

     Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ., concur.
                        -2-                  520687

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court